Case 1:18-cv-02567-BAH Document 1-3 Filed 11/07/18 Page 1 of 3




                   Exhibit C
      Case 1:18-cv-02567-BAH Document 1-3 Filed 11/07/18 Page 2 of 3
                                                                               U.S. Department of Justice




                                                                               Federal Bureau of Investigation
                                                                               Washington, D.C. 20535


                                                                               October 4, 2018

MR. JASON LEOPOLD
BUZZFEED NEWS



                                                                   FOIPA Request No.: 1418186-000

Dear Mr. Leopold :

         This is in reference to your letter directed to the Federal Bureau of Investigation (FBI), in which you
requested expedited processing for the above-referenced Freedom of Information/Privacy Acts (FOIPA)
request. Pursuant to the Department of Justice (DOJ) standards permitting expedition , expedited
processing can only be granted when it is determined that a FOIPA request involves one or more of the
below categories.

         You have requested expedited processing according to :

         r         28 C.F.R. §16.5 (e)(1)(i): "Circumstances in which the lack of expedited treatment could
                   reasonably be expected to pose an imminent threat to the life or physical safety of an
                   individual."

         P         28 C.F.R. §16.5 (e)(1)(ii): "An urgency to inform the public about an actual or alleged
                   federal government activity, if made by a person primarily engaged in disseminating
                   information ."

         r         28 C.F.R. §16.5 (e)(1 )(iii): "The loss of substantial due process of rights."

         r         28 C.F.R. §16.5 (e)(1)(iv): "A matter of widespread and exceptional media interest in
                   which there exist possible questions about the government's integrity which affect public
                   confidence."

         You have provided enough information concerning the statutory requirements permitting
expedition; therefore, your request is approved.

         For questions regarding our determinations, visit the www.fbi.gov/foia website under "Contact Us."
The FOIPA Request number listed above has been assigned to your request. Please use this number in all
correspondence concerning your request.

          You may file an appeal by writing to the Director, Office of Information Policy (OIP), United States
Department of Justice, Suite 11050, 1425 New York Avenue, NW, Washington, D.C. 20530-0001, or you
may submit an appeal through OIP's FOIA online portal by creating an account on the following web
site: https://www.foiaonline.gov/foiaonline/action/public/home . Your appeal must be postmarked or
electronically transmitted within ninety (90) days from the date of this letter in order to be considered timely .
If you submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom of
Information Act Appeal." Please cite the FOIPA Request Number assigned to your request so it may be
easily identified.
      Case 1:18-cv-02567-BAH Document 1-3 Filed 11/07/18 Page 3 of 3
          You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS) at 877-684-6448, or by emailing ogis@nara.gov. Alternatively, you may contact the FBI’s
FOIA Public Liaison by emailing foipaquestions@fbi.gov. If you submit your dispute resolution
correspondence by email, the subject heading should clearly state “Dispute Resolution Services.” Please
also cite the FOIPA Request Number assigned to your request so it may be easily identified.

                                                            Sincerely,




                                                            David M. Hardy
                                                            Section Chief
                                                            Record/Information
                                                              Dissemination Section
                                                            Information Management Division
